Title: From John Adams to Giuseppe Ceracchi, 2 December 1794
From: Adams, John
To: Ceracchi, Giuseppe



Philad. Dec. 2. 1794.

Il Vice-Presidente degli Stati Uniti presenta i suoi complimenti a Mr. Ceracchi: ha ricevuto e trasmetterà a Mr. Adams come richiesto un medaglione in marmo in elegante cornice dorata. Mentre egli ammira la durevolezza della materia e la squisitezza dell’arte, non può che dolersi che esse non venissero piuttosto impiegate ad immortalare qualche altra testa più meritevole di esser tramandata alla posterità.
Translation
Philadelphia Dec. 2, 1794
The Vice-president of the United States presents his compliments to Mr. Ceracchi: he has received and will transmit to Mrs. Adams a medallion in marble in an elegant gilded frame. While he admires the durability of the material and the delicacy of the art, he regrets that they do not immortalize some other head more worthy of being transmitted to posterity.

